Title: To John Adams from Lemuel Hayward, 1 November 1775
From: Hayward, Lemuel
To: Adams, John


     
      Roxbury St Thomas’s Hospital Novr 1 1775
      Honored Sir
     
     The small Acquaintance I have had with your Honor emboldens me to write you on an Affair which has given me no small degree of Perplexity, out of which I hope your Influence, and wonted Benevolence will relieve me. What I have respect to is the fixing of Surgeons in this Hospital. Ever since Lexington Battle I have been wholly engaged in the Service of my Country as a Surgeon; on that Day I waited upon the Militia in that Capacity, and afterwards by the Desire of the late Dr. Warren attended with Dr. Aspinwall almost the whole of the Army on this Side, till regular Surgeons were appointed, after which by the Desire of Dr. Warren, Church, and the Generals, was with the above Gentleman, at the Trouble of forming, supplying, and attending a Hospital without either Mate, Steward or Clerk. On the 28th June Dr. Aspinwall, and myself received Warrants as joint Surgeons to the above Hospital intended for the Reception of the Sick of this Colony. This we attended with that Diligence, and Success that we trust was satisfactory, untill Dr. Church was appointed Director General of the Hospital; when we found the Honorable Continental Congress had established a General Hospital for the Reception of the Sick of the whole Army, and as Surgeons were already appointed to it of Consequence found ourselves superceded. This we mentioned to Dr. Church who told us that as it was absolutely necessary that a Hospital should be continued in this Camp, and as the Surgeons appointed were barely sufficient to attend the Sick in the other, more Surgeons must be appointed; desired us to continue in the Hospital as Surgeons, till he could obtain Permission from the Honorable Congress to appoint more, when we should be appointed. He afterwards told us he had wrote, soon expected an Answer, and desired us to act as Continental Surgeons. Accordingly by his Order, we took up two more Houses, as Hospitals, and attended them. Dr. Church so assured us of our Appointment, that by his Persuasion we were at the trouble, and Expence of sending to Philadelphia for Cloth &c. to dress in Uniform with the other Surgeons.
     Upon the Confinement of Dr. Church finding ourselves without Warrants as Continental Surgeons, and without much Prospect of obtaining any, we applyed to his Excellency General Washington, and made him acquainted with our Situation; he appeared not a little surprised that an Affair of this Kind was not settled before, appointed us as Surgeons for the Present, till a new Director should be appointed, when he said the Matter should be further inquired into.
     And now, Sir, as I am unwilling to remain an idle Spectator in the present Contest, and at the same time anticipating the disagreable Sensations (on account of its disgraceful Appearance) that a Dismission from that Hospital I have for so many Months attended, must occasion, take this Means to sollicit your Influence to our Appointment in the Hospital. That two or more Surgeons must be appointed, I am certain, the Honorable Congress will soon be sensible of as the four Surgeons already appointed are wholly taken up in attending the Hospitals on the other side. I might mention the number of Sick to shew the necessity but as your Honor is already acquainted with the State of the Army I think it needless.
     I am with you a friend to the Cause of Liberty and your Honors most obedient and most humble Servant
     
      Lemuel Hayward
     
    